DISMISS; Opinion Filed August 4, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-01544-CV

                               TRAVIS WICKES, Appellant
                                         V.
                              STEPHANIE WICKES, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-54063-2014

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Myers
       Before the Court is appellant’s July 30, 2015 notice of nonsuit, which we treat as a

motion to dismiss. In the motion, appellant states he no longer desires to prosecute this suit.

Accordingly, we grant appellant’s motion and dismiss this appeal.        See TEX. R. APP. P.

42.1(a)(1).




                                                 /Lana Myers/
                                                 LANA MYERS
141544F.P05                                      JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TRAVIS WICKES, Appellant                           On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-01544-CV        V.                       Trial Court Cause No. 219-54063-2014.
                                                   Opinion delivered by Justice Myers. Justices
STEPHANIE WICKES, Appellee                         Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     Subject to any agreement of the parties, it is ORDERED that appellee STEPHANIE
WICKES recover her costs of this appeal from appellant TRAVIS WICKES.


Judgment entered this 4th day of August, 2015.




                                             –2–